DETAILED ACTION
Applicant’s amendment received on May 10, 2021 in which claims 56, 68 were amended, and claims 103-106 were added, has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 56-61, 64-68 and 71-75 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky-Berman et al. (US Patent Application Publication no. 2014/0161315) in view Koch et al. (US Patent Application Publication no. 2016/0148218).



Regarding claim 56, Berman et al. discloses a system comprising: a camera positioned to produce video footage of a region that includes an entrance of a retail store (See Berman et al. [0021] “In the merely exemplary embodiment of a video data acquisition and analysis system, a plurality of video cameras, 
which may be closed circuit television (CCTV) cameras, are deployed about an environment to be monitored, which in a non-limiting embodiment may be a retail store.”); a controller comprising: a hardware processor; and non-transitory computer-readable memory in communication with the hardware processor (See Berman [0016] “the processing system 306 can comprise a microprocessor or other circuitry that retrieves and executes software 302 from storage system 304.  Processing system 306 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in executing programming instructions.”  [0017] note the CRM), the memory containing a threshold entrance count value (See Berman et al. [0021] “In non-limiting embodiments, the analytics data may include information such as counts of people entering or leaving the retail store, counts or dwell times of people in particular departments or at particular displays, a length of time for the visit to the retail store for an identified person, counts and durations of 
open checkout lanes, checkout lane queue lengths, and customer wait times in checkout lanes.” , a threshold entrance time value (See Berman et al. [0023] “This information may be reported as a report measure of person count, or exemplarily an estimated total population in the store or a net gain or loss of customers over the past hour.  Alternatively, the report may use a report measure of a percentage increase or decrease in store entrances or exits by people compared to the previous hour.”), and instructions executable by the processor to cause the controller to: receive the video footage from the camera; analyze the video footage from the camera to identify entrance events when persons enter the retail store through the entrance (See Berman et al. [0023], [0029] “The analytics data is exemplarily made up of object identification and object counts, or measured durations or intervals with respect to specific identified objects.  Exemplarily, the analytics data is a count of people that enter a store or exit a store, a count of a number of people that visit a particular department or display within a store, checkout line queues, checkout line wait times, or customer dwell times at a particular display or location.”); determine a customer rush event by at least identifying a number of entrance events that satisfies the threshold entrance count value within an amount of time that satisfies the threshold entrance time value (See Berman et al. [0033] “The threshold may further be exemplarily defined as a standard deviation or confidence value (e.g. events outside of a 95% distribution are defined as irregular), a numerical value, or a high and/or low bound that defines an irregular event.  In a still further embodiment, irregularity thresholds may be defined with a combination of measures, in a non-limiting example a normal value representative of a count of people entering a store may be any number greater than 5 and within a 95% confidence interval in the distribution.  In another embodiment, the irregularity analyzer 216 also has a feedback loop to the measures database 212 in which any report measure values determined to be normal are flagged in the measures database 212 for use by the distribution analyzer 214.”); and provide a customer service notification in response to the determination of the customer rush event (See Berman et al. [0034] “If the irregularity analyzer 216 identifies that the current value is an irregularity, the irregularity analyzer 216 sends a notification to an alerter 220.  The alerter 220 can operate to report the detected irregularity by any of a variety of known communication platforms, including e-mail, text message, other short message service (SMS) messages, or instant messaging.” ).
	It is noted that Berman is silent about wherein the customer service notification comprises a request for additional cashiers as specified in the newly amended claim.
	However, Koch teaches camera positioned to produce video footage of a region that includes an entrance of a retail store wherein the customer service notification comprises a request for additional cashiers (See Koch [0105] “Similarly, the traffic pattern can be used to predict an increase in customers ready to checkout, and the notification message can instruct the additional cashiers to deploy to accommodate the increase in customers.”). 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Berman to incorporate Koch teachings to provide the steps wherein the customer service notification comprises a request for additional cashiers.  The motivation for performing such a modification instruct customer service personnel to accommodate members of the logical group, and also to send notification message to the customer personnel (See Koch [0006]).

As per claim 68, Berman et al. discloses a method comprising: positioning a camera to monitor a region that includes an entrance; establishing communication between the camera and a controller so that the camera sends video footage to the controller for analysis (See Berman et al. [0021] “In the merely exemplary embodiment of a video data acquisition and analysis system, a plurality of video cameras, 
which may be closed circuit television (CCTV) cameras, are deployed about an environment to be monitored, which in a non-limiting embodiment may be a retail store.”) ; accessing at least one image frame from the camera; using a user interface to define the entrance in the at least one image frame   (See (Berman et al. [0014], and [0021]) ; using the user interface to designate a threshold entrance count value (See Berman et al. [0023], [0029] “The analytics data is exemplarily made up of object identification and object counts, or measured durations or intervals with respect to specific identified objects.  Exemplarily, the analytics data is a count of people that enter a store or exit a store, a count of a number of people that visit a particular department or display within a store, checkout line queues, checkout line wait times, or customer dwell times at a particular display or location.”); using the user interface to designate a threshold entrance time value (See Berman et al. [0033] “The threshold may further be exemplarily defined as a standard deviation or confidence value (e.g. events outside of a 95% distribution are defined as irregular), a numerical value, or a high and/or low bound that defines an irregular event.  In a still further embodiment, irregularity thresholds may be defined with a combination of measures, in a non-limiting example a normal value representative of a count of people entering a store may be any number greater than 5 and within a 95% confidence interval in the distribution.  In another embodiment, the irregularity analyzer 216 also has a feedback loop to the measures database 212 in which any report measure values determined to be normal are flagged in the measures database 212 for use by the distribution analyzer 214.”); wherein the controller is configured to: analyze the video footage from the camera to identify entrance events when persons enter through the entrance (See Berman et al. [0034] “If the irregularity analyzer 216 identifies that the current value is an irregularity, the irregularity analyzer 216 sends a notification to an alerter 220.  The alerter 220 can operate to report the detected irregularity by any of a variety of known communication platforms, including e-mail, text message, other short message service (SMS) messages, or instant messaging.” ); and determine an event by at least identifying a number of entrance events that satisfies the threshold entrance count value within an amount of time that satisfies the threshold entrance time value (See Berman et al. [0033] “The threshold may further be exemplarily defined as a standard deviation or confidence value (e.g. events outside of a 95% distribution are defined as irregular), a numerical value, or a high and/or low bound that defines an irregular event.  In a still further embodiment, irregularity thresholds may be defined with a combination of measures, in a non-limiting example a normal value representative of a count of people entering a store may be any number greater than 5 and within a 95% confidence interval in the distribution.  In another embodiment, the irregularity analyzer 216 also has a feedback loop to the measures database 212 in which any report measure values determined to be normal are flagged in the measures database 212 for use by the distribution analyzer 214.”).
It is noted that Berman is silent about wherein the customer service notification comprises a request for additional cashiers as specified in the newly amended claim.
“Similarly, the traffic pattern can be used to predict an increase in customers ready to checkout, and the notification message can instruct the additional cashiers to deploy to accommodate the increase in customers.”). 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Berman to incorporate Koch teachings to provide the steps wherein the customer service notification comprises a request for additional cashiers.  The motivation for performing such a modification instruct customer service personnel to accommodate members of the logical group, and also to send notification message to the customer personnel (See Koch [0006]).

As per claims 57-59 and 71-72, Berman et al. further discloses the controller to wait a delay amount of time after determining the customer rush event and to provide the customer service notification after the delay amount of time (See Berman et al. [0034] note that when analyzer 216 identifies the value of the irregularity, the appropriate time (whether it is 1 minute or 30 minutes) to send the notification will be determined before sending the notification to the alerter 220).

As per claim 75, Berman further discloses the user interface to assign a time range to the threshold entrance count value and the threshold entrance time value (See Berman et al. [0034]); and using the user interface to designate one or more additional time ranges and one or more additional threshold entrance count values and one or more additional threshold entrance time values that are associated with the one or more additional time ranges (See Berman et al. [0026], [0030]-[0031]); wherein the controller is configured to determine which time range applies to the time of analysis and to use the 

As per claim 60, Berman et al. further discloses wherein a user interface enables user adjustment of the threshold entrance count value and user adjustment of the threshold entrance time value (See Berman [0026] “Therefore, a irregularity user preference may be defined by a user or a company that exemplarily defines as irregular a customer entry count in an hourly report outside of two standard deviations of the expected number of customer entrances for an hour during that time of day.”).

As per claims 64 and 74, Berman further discloses the system comprising one or more additional cameras positioned (See Berman [0021]) to produce video footage of one or more additional regions that include one or more additional entrances of the retail store (See Berman [0023]), wherein the instructions are executable by the processor to cause the controller to: receive the video footage from the one or more additional cameras (See Berman [0021]); analyze the video footage from the one or more additional cameras to identify entrance events when persons enter the retail store through the one or more additional entrances (See Berman [0029] and [0023]); and determine the customer rush event by at least identifying an aggregate number of entrance events for the entrances that satisfies the threshold entrance count value within the amount of time that satisfies the threshold entrance time value (See Berman et al. [0033]).

As per claim 65, Berman further discloses the system comprising the memory contains a plurality of time ranges (See Berman [0026]), a plurality of threshold entrance count values associated with the respective plurality of time ranges, a plurality of threshold entrance time values associated with the respective plurality of time ranges (See Berman [0033]), and wherein the instructions are executable by 

As per claim 66, Berman further discloses wherein the instructions are executable by the processor to cause the controller to analyze the video footage to perform person identification (See Berman [0021]).

As per claim 67, Berman further discloses wherein a user interface is configured to enable a user to define a line at the entrance, and wherein the instructions are executable by the processor to cause the controller to identify an entrance event by identifying a person in the video footage and determining that the person crossed the line in an entrance direction (See Berman [0021] and [0023]).

5.	Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky-Berman et al. (US Patent Application Publication no. 2014/0161315) in view Koch et al. (US Patent Application Publication no. 2016/0148218) as applied to claims 56 above, and further view of King et al. (US Patent Application Publication no. 2019/0088096).

As per claims 62-63, most of the limitations of these claims have been noted in the above rejection of claim 56.
It is noted that the combination of Berman and Koch is silent about customer service notification comprising an audio message delivered by a speaker and wherein the message is provided to a mobile device.

Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the method and system of the combination of Berman and Koch which position a camera at the retail store entrance to incorporate the teachings of King to provide a customer service notification comprising an audio message delivered by a speaker and wherein the message is provided to a mobile device.  The motivation for performing such a modification in Berman is to provide notification to the store personnel via a variety of paths.

6.	Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky-Berman et al. (US Patent Application Publication no. 2014/0161315) in view Koch et al. (US Patent Application Publication no. 2016/0148218) as applied to claim 68 above, and further in view of Venetianer et al. (US Patent Application Publication no. 2004/0105570).

Regarding claim 69, most of the limitations of this claim have been noted in the above rejection of claim 68.
	It is noted that Berman is silent about a method to position a camera comprising using the user interface to position a tripwire line to define the entrance.
	However, Venetianer teaches positioning a camera comprising using the user interface to position a tripwire line to define the entrance (See Venetianer  [0083]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the camera positioning of combination of Berman and Koch to incorporate Berman’s teachings to position a camera comprising .

7.	Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky-Berman et al. (US Patent Application Publication no. 2014/0161315) in view Koch et al. (US Patent Application Publication no. 2016/0148218) as applied to claim 68 above, and further in view of Randall (US Patent no. 6727938).

Regarding claim 70, most of the limitations of this claim have been noted in the above rejection of claim 68.
	It is noted that Berman is silent about a method comprising using the user interface to designate a masked area to define the entrance.
	However, Randall teaches a method for positioning a camera comprising a method comprising using the user interface to designate a masked area to define the entrance (See Randall col. 2, lines 6-21).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the method for positioning a camera of the combination of Berman and Koch to provide the user interface to designate a masked area to define the entrance.  The motivation for performing such a modification is to provide areas identified selected for exclusion from motion detection.

8.	Claims  103-106 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky-Berman et al. (US Patent Application Publication no. 2014/0161315) in view Koch et al. (US Patent Application Publication no. 2016/0148218) as applied to claims 56 and 68 above, and further in view of Luo et al. (US Patent Application no. 2018/0219887).

Regarding claims 103-106, most of the limitations of these claims have been noted in the above rejection of claims 56 and 68.
	It is noted that although Berman teaches identifying entrance events with a counter (See Berman et al. [0023], [0029]), it is silent about tracking the entrance events using a rolling window timeframe.
	However, Luo teaches event monitoring including tracking events using a rolling window timeframe (See Luo [0041]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Berman and Koch to incorporate the teachings of Luo to provide event monitoring including tracking events using a rolling window timeframe.  The motivation for performing such a modification in the combination of Berman and Koch is to gather signals of the event in the entrance which will provide up-to-date data to identify attacks, and to provide real-time security analysis thereby improving the reliability of the monitoring system.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424